 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         CHRISTOPHER M. STOUT,                         CASE NO. C18-1687JLR

11                              Plaintiff,               ORDER ON DEFENDANTS’
                  v.                                     MOTION TO DISMISS AND
12                                                       PLAINTIFF’S MOTION FOR
                                                         LEAVE TO AMEND
           CITY OF TUKWILA, et al.,
13
                                Defendants.
14

15                                    I. INTRODUCTION

16         Before the court is Defendants City of Tukwila (the “City”), Tukwila Police

17   Department (the “Police Department”), Christopher Backus, and Daniel Lindstrom’s

18   (collectively, “Defendants”) motion to dismiss Plaintiff Christopher Stout’s complaint

19   under Federal Rule of Civil Procedure 12(b)(6). (MTD (Dkt. # 12).) Mr. Stout filed a

20   response and included a motion for leave to amend his complaint. (Resp. (Dkt. # 13).)

21         The court has reviewed the motions, the parties’ briefing in support of the

22   motions, the relevant portions of the record, and the applicable law. Being fully


     ORDER - 1
 1   informed, 1 the court GRANTS Defendants’ motion to dismiss, GRANTS Mr. Stout’s

 2   motion for leave to amend his complaint, and DISMISSES with prejudice (1) Mr. Stout’s

 3   claim of intentional infliction of emotional distress (“IIED”) and (2) Mr. Stout’s claims

 4   against the City and the Police Department.

 5                                       II. BACKGROUND

 6          Mr. Stout filed his complaint in King County Superior Court on August 3, 2018.

 7   (See Compl. at 8.) He alleges that Defendant Christopher Backus of the Tukwila Police

 8   Department forcibly arrested him at an Applebees without disclosing why he was doing

 9   so. (See id. ¶¶ 15-31.) Mr. Stout’s complaint includes three claims against Mr. Backus

10   personally: assault, intentional infliction of emotional distress (“IIED”), 2 and “arrest

11   without probable cause.” (See id. ¶¶ 36-57.) It also includes a fourth claim alleged

12   against all Defendants for “violation of civil rights” pursuant to 42 U.S.C. § 1983. (See

13   id. (¶¶ 58-67).)

14   //

15   //

16   //

17
            1
              Neither party requests oral argument (see Mot. at 1; Resp. at 1), and the court finds it
18   would not be helpful to the disposition of the motions, see Local Civil Rules W.D. Wash. LCR
     7(b)(4).
19
            2
              Unlike Mr. Stout’s first and third claims, which specify that Mr. Stout alleges them
20   “against Defendant Officer Backus,” Mr. Stout’s IIED claim states only “as against Defendant
     Officer.” (See Compl. at 5.) Also unlike Mr. Stout’s first and third claims, which include
     allegations only against Mr. Backus, Mr. Stout’s IIED claim makes two references to Defendant
21
     Daniel Lindstrom, another Tukwila Police Department officer, in the section of his complaint
     devoted to his IIED claim. (See id. ¶¶ 44-45.) Therefore, although not entirely clear, the court
22   construes Mr. Stout’s complaint to assert IIED against both Mr. Backus and Mr. Lindstrom.


     ORDER - 2
 1          The City removed this case to federal court on November 21, 2018, 3 and filed an

 2   answer on November 30, 2018. (See Not. of Removal (Dkt. # 1) at 4; Ans. (Dkt. # 7).)

 3   On September 5, 2019, Defendants filed the present motion to dismiss. (See Mot. at 10.)

 4   Defendants ask the court to dismiss (1) Mr. Stout’s assault claim as barred by the statute

 5   of limitations, (2) Mr. Stout’s IIED claim because “the allegations in the complaint do not

 6   rise to the standard of outrage,” (3) the City and Police Department because “there is no

 7   Monell liability against the City of Tukwila and its police department is not a legal entity

 8   capable of being sued,” and (4) Mr. Lindstrom because Mr. Stout’s complaint “does not

 9   contain any factual allegations” against him. (See id. at 1-2.)

10          Mr. Stout filed a roughly two-page response that includes a proposed amended

11   complaint. (See Resp., Ex. 1 (“Prop. Am. Compl.”).) Several portions of Mr. Stout’s

12   response are unintelligible. For example, the response includes what appears to be a

13   verbatim quote from Defendants’ motion to dismiss, which states in part “[t]he complaint

14   is devoid of any factual allegations against Officer Lindstrom.” (See Resp. at 1.)

15   Nevertheless, Mr. Stout appears to (1) not object to dismissing his assault claim against

16   all Defendants, and (2) seek leave to amend his complaint in the form of the proposed

17   amended complaint in an effort to cure deficiencies raised by Defendants’ motion to

18   dismiss. (See generally Resp.)

19   //

20   //

21          3
             The Notice of Removal states that the City “was served with the [s]ummons and
     [c]omplaint on October 29, 2019.” (Id. at 2.) Mr. Stout does not contest the date of service.
22   (See generally Dkt.)


     ORDER - 3
 1          In reply, Defendants oppose Mr. Stout’s request for leave to amend because “[t]he

 2   proposed Amended Complaint does not cure the deficiencies in the original Complaint.”

 3   (Reply (Dkt. # 15) at 2.) Defendants also contend that amendment would be futile, and

 4   that even if it were not, Mr. Stout should not be granted leave to amend because his

 5   proposed amendments are “based on evidence available to him when he filed his original

 6   Complaint.” (See id. at 2-4.)

 7                                       III. ANALYSIS

 8   A.     Form of Defendants’ Motion to Dismiss

 9          As an initial matter, and although the distinction is largely semantic, the court

10   construes Defendants’ motion not as a motion under Rule 12(b)(6), but as a motion for

11   judgment on the pleadings under Rule 12(c). Motions under Rule 12(b) “shall be made

12   before pleading if a further pleading is permitted.” See Aldabe v. Aldabe, 616 F.2d 1089,

13   1093 (1980) (quoting Fed. R. Civ. P. 12(b)). However, if a motion to dismiss for failure

14   to state a claim “is made after the answer is filed, the court can treat the motion as one for

15   judgment on the pleadings pursuant to [Rule] 12(c).” See id.; see also Fed. R. Civ. P.

16   12(h)(2) (authorizing a motion under Rule 12(c) to raise the defense of failure to state a

17   claim, even after an answer has been filed). The case for construing a post-answer

18   motion to dismiss for failure to state a claim as a Rule 12(c) motion “is further

19   strengthened, where, as here, [the answer] include[s] the defense of failure to state a

20   claim.” See Aldabe, 616 F.2d 1089 at 1093.

21          Here, the City filed its answer on November 30, 2018 (see Ans. at 6) and filed the

22   present motion to dismiss on September 5, 2019 (see Mot.). The City’s answer includes


     ORDER - 4
 1   as a defense that Mr. Stout’s “complaint fails to state facts sufficient to state a claim upon

 2   which relief can be granted.” (Ans. at 5.) Accordingly, the court construes Defendants’

 3   motion as a Rule 12(c) motion for judgment on the pleadings.

 4   B.     Rule 12 Standard

 5          The standard for dismissing claims under Rule 12(c) is “substantially identical” to

 6   the Rule 12(b)(6) standard set forth in Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

 7   Chavez v. United States, 683 F.3d 1102, 1008 (9th Cir. 2012) (internal quotation marks

 8   and citation omitted); see also Cafasso, U.S. ex rel. v. Gen. Dynamics C4 Sys., Inc., 637

 9   F.3d 1047, 1054 n.4 (9th Cir. 2011) (“Although Iqbal establishes the standard for

10   deciding a Rule 12(b)(6) motion, we have said that Rule 12(c) is functionally identical to

11   Rule 12(b)(6) and that the same standard of review applies to motions brought under

12   either rule.”) (internal quotation marks and citation omitted). This is because, “under

13   both rules, a court must determine whether the facts alleged in the complaint, taken as

14   true, entitle the plaintiff to a legal remedy.” Chavez, 683 F.3d at 1008 (internal quotation

15   marks and citation omitted).

16          Under the Federal Rules of Civil Procedure, a complaint must contain “a short and

17   plain statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P.

18   8(a)(2). The purpose of this rule is to “‘give the defendant fair notice of what . . . the

19   claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 554,

20   555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). “A motion under [Rule]

21   12(b)(6) tests the formal sufficiency of the statement of claim for relief.” Palms v.

22   //


     ORDER - 5
 1   Austin, C18-0838JLR, 2018 WL 4258171, at *4 (W.D. Wash. Sept. 6, 2018) (quoting

 2   Fednav Ltd. v. Sterling Int’l, 572 F. Supp. 1268, 1270 (N.D. Cal. 1983)).

 3          To survive a motion to dismiss under Rule 12(b)(6), “a complaint must contain

 4   sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its

 5   face.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). “A claim has facial

 6   plausibility when the plaintiff pleads factual content that allows the court to draw the

 7   reasonable inference that the defendant is liable for the misconduct alleged.” Id. This

 8   standard is “not akin to a ‘probability requirement,’ but it asks for more than a sheer

 9   possibility that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at

10   556). When considering a Rule 12(b)(6) motion, the court construes the complaint in the

11   light most favorable to the nonmoving party, Livid Holdings Ltd. v. Salomon Smith

12   Barney, Inc., 416 F.3d 940, 946 (9th Cir. 2005), and must accept all well-pleaded

13   allegations of material fact as true, see Wyler Summit P’ship v. Turner Broad. Sys., 135

14   F.3d 658, 661 (9th Cir. 1998). However, the court need not accept as true a legal

15   conclusion presented as a factual allegation. Iqbal, 556 U.S. at 678 (citing Twombly, 550

16   U.S. at 550).

17          Complaints removed to federal court must meet the federal pleading standards set

18   forth in Iqbal. See Smith v. Bayer Corp., 564 U.S. 299, 304 n.2 (2011) (“[F]ederal

19   procedural rules govern a case that has been removed to federal court.”); Harris v. City of

20   Seattle, C02-2225MJP, 2003 WL 1045718, at *2 (W.D. Wash. Mar. 3, 2003) (holding

21   that in a case removed to federal court, “federal law, not state law, governs with what

22   specificity [the p]laintiff must plead in order to survive a 12(b)(6) motion”).


     ORDER - 6
 1   C.     Assault

 2          Defendants move to dismiss Mr. Stout’s assault claim against all defendants. (See

 3   Mot. at 1-2.) The City contends that the applicable statute of limitations for assault

 4   claims is two years. (See id. at 4 (citing RCW 4.16.100(1).) Mr. Stout claims he was

 5   assaulted during an August 6, 2015 arrest (see Compl. ¶¶ 15, 36-42), he did not file this

 6   lawsuit until August 3, 2018 (see id. at 8).

 7          In response, Mr. Stout “does not object to dismissing the assault cited in the First

 8   Cause of Action.” (Resp. at 3.) Mr. Stout’s position is confirmed by the fact that his

 9   proposed amended complaint drops his assault claim. (See generally Prop. Am. Compl.)

10   Accordingly, the court GRANTS Defendants’ motion for judgment on the pleadings as to

11   Mr. Stout’s assault claim.

12   D.     Intentional Infliction of Emotional Distress

13          Defendants contend that “[e]ven assuming all facts plead[ed] by plaintiff [are]

14   true, the alleged conduct does not rise to the requisite level to support a claim of outrage.”

15   (See Resp. at 7.) The court agrees.

16          The burden of proof on an IIED claim is stringent. See Lyons v. U.S. Bank Nat.

17   Ass’n, 336 P.3d 1142, 1151 (Wash. 2014) (explaining that a successful IIED claim

18   “requires proof that the conduct was so outrageous in character, and so extreme in degree,

19   as to go beyond all possible bounds of decency, and to be regarded as atrocious, and

20   utterly intolerable in a civilized community”) (internal quotations and citation omitted).

21   To prevail on an IIED claim, “a plaintiff must prove (1) outrageous and extreme conduct

22   by the defendant, (2) the defendant’s intentional or reckless disregard of the probability


     ORDER - 7
 1   of causing emotional distress, and (3) actual result to the plaintiff of severe emotional

 2   distress.” Steinbock v. Ferry Cty. Pub. Util. Dist. No. 1, 269 P.3d 275, 282 (2011).

 3            Mr. Stout’s allegations do not state an IIED claim. In his complaint, Mr. Stout

 4   alleges, in addition to an assault, that “Defendant Officer Backus and Defendant Officer

 5   Lindstrom’s [l]anguage was clearly expressed for the purpose of insulting and verbally

 6   abusing an already injured Plaintiff.” (See Compl. ¶ 45.) The conduct described does not

 7   rise to the level of “outrageous and extreme.” See Steinbock, 269 P.3d at 282. Even if it

 8   did, Mr. Stout does not allege facts showing that he suffered “severe emotional distress,”

 9   a necessary element of an IIED claim. See id.; (see generally Compl.). Accordingly, the

10   court GRANTS Defendants’ motion for judgment on the pleadings as to Mr. Stout’s IIED

11   claim.

12   E.       The City and Police Department

13            Defendants contend that “there is no Monell liability against the City of Tukwila

14   and its police department is not a legal entity capable of being sued.” (Mot. at 2.) Mr.

15   Stout’s response provides no substantive rebuttal, stating only that he requests the

16   opportunity to amend his complaint because he “believ[es] that he can state a cause of

17   action as against Tukwila and its Police Department and Officer Lindstrom.” (Resp. at

18   3.) The court agrees with Defendants.

19            Under the Monell doctrine, “a municipality cannot be held liable under section

20   1983 on a respondeat superior theory.” Monell v. New York City Dep’t of Social Servs.,

21   436 U.S. 658, 691 (1978). “Instead, a plaintiff can allege that the action inflicting injury

22   flowed from either an explicitly adopted or a tacitly authorized city policy.” Vinatieri v.


     ORDER - 8
 1   Mosley, 787 F. Supp. 2d 1022, 1034-35 (N.D. Cal. 2011) (citing Monell, 436 U.S. at

 2   690-91; Harris v. City of Roseburg, 664 F.2d 1121, 1130 (9th Cir. 1981 (“Official policy

 3   within the meaning of Monell [encompasses situations] where a municipality impliedly or

 4   tacitly authorized, approved, or encouraged illegal conduct by its police officers.”)

 5   (internal quotations and citations omitted) (alterations in Harris). “[B]ecuase Monell

 6   held that a municipality may not be held liable under a theory of respondeat superior, a

 7   plaintiff must show that the municipality’s deliberate indifference led to the omission and

 8   it caused the employed to commit the constitutional violation.” Vinatieri, 787 F. Supp.

 9   2d at 1035 (citing Gibson v. County of Washoe, Nevada, 290 F.3d 1175, 1186 (9th Cir.

10   2002)). “In order to do so, the plaintiff must also show that the municipality was on

11   actual or constructive notice that its omission would likely result in a constitutional

12   violation.” Id. (citing Gibson, 290 F.3d 1175 at 1186; Farmer v. Brennan, 511 U.S. 825,

13   841 (1994)).

14          Taken together, to state a cognizable claim against the City, Mr. Stout must allege

15   “(1) that an officer employed by the [City] violated [Mr. Stout’s] rights; (2) that the

16   [City] has customs or policies that amount to deliberate indifference . . .; and (3) that

17   these policies were the moving force behind the officer’s violation of [Mr. Stout’s]

18   constitutional rights, in the sense that the [City] would have prevented the violation with

19   an appropriate policy. See id. at 1035 (citing Gibson, 290 F.3d 1175 at 1186; Amos v.

20   City of Page, 257 F.3d 1086, 1094 (9th Cir. 2001)).

21          Defendants contend that Mr. Stout “fails to present facts suggesting the City of

22   Tukwila deliberately disregarded a known or obvious consequence of its actions and that


     ORDER - 9
 1   such deliberate indifference was the driving force behind the allegedly defective police

 2   training.” (Mot. at 9.) The court agrees. Mr. Stout alleges violations of his civil rights

 3   against Mr. Backus, but does not make any factual allegations about any City action,

 4   omission, or policy at all, let alone one that is linked to the alleged conduct of Mr. Backus

 5   and Mr. Lindstrom. (See generally Compl.) Mr. Stout’s factual allegations involve only

 6   those two officers. (See generally id.) Accordingly, Mr. Stout fails to meet the second

 7   and third Monell requirements, and the court GRANTS Defendants’ motion as to Mr.

 8   Stout’s claims against the City and the Police Department.

 9   F.     Officer Lindstrom

10          Defendants argue that Mr. Lindstrom should be dismissed as a defendant because

11   Mr. Stout’s complaint does not contain any factual allegations against him “that could

12   lead to a finding of liability.” (See Mot. at 9.) Other than alleging that Mr. Lindstrom is

13   employed by the Tukwila Police Department, Mr. Stout’s allegations against Mr.

14   Lindstrom are limited to the following:

15          44. Defendant Officer Lindstrom and Defendant Officer Backus intentionally
            or recklessly caused emotional distress to Plaintiff by extreme and
16          outrageous conduct.

17          45. Defendant Officer Backus and Defendant Officer Lindstrom’s Language
            was clearly expressed for the purpose of insulting and verbally abusing an
18          already injured Plaintiff.

19   (Compl. ¶¶ 44, 45.)

20          The first allegation is a legal conclusion that the court disregards. Iqbal, 556 U.S.

21   662 at 678 (“[T]he tenet that a court must accept a complaint’s allegations as true is

22   inapplicable to threadbare recitals of a cause of action’s elements, supported by mere


     ORDER - 10
 1   conclusory statements.”) (citing Twombly, 550 U.S. at 555). Mr. Stout’s allegation

 2   regarding Mr. Lindstrom’s language and the purpose thereof is insufficient as well. Mr.

 3   Stout does not make any allegations about what that language consisted of, and without

 4   such allegations, Mr. Stout’s complaint fails to state a claim against Mr. Lindstrom.

 5          Accordingly, the court GRANTS Defendants’ motion as to Mr. Stout’s claims

 6   against Mr. Lindstrom.

 7   G.     Leave to Amend

 8          Having granted Defendants’ motion for judgment on the pleadings in full, the

 9   court next turns to Mr. Stout’s motion for leave to amend his complaint. (See Resp.;

10   Prop. Am. Compl.) A party may amend its pleading with the court’s leave. See id. “The

11   court should freely give leave when justice so requires.” See id. This policy “is to be

12   applied with extreme liberality.” Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d

13   708, 712 (9th Cir. 2001) (quoting Morongo Band of Mission Indians v. Rose, 893 F.2d

14   1074, 1079 (9th Cir. 1990)). Rule 15’s permissive policy is not, however, without its

15   limits, and the court must consider four factors that weigh against granting leave to

16   amend: (1) bad faith, (2) undue delay, (3) prejudice to the opposing party, and (4) futility

17   of the amendment. Foman v. Davis, 371 U.S. 178, 182 (1962); see also Kaplan v. Rose,

18   49 F.3d 1363, 1370 (9th Cir. 1994). Not all of these factors are to be weighted equally.

19   “[I]t is the consideration of prejudice to the opposing party that carries the greatest

20   weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003).

21   The burden is on the party opposing amendment to show that they will be prejudiced by

22   //


     ORDER - 11
 1   the court granting leave to amend. DCD Programs, Ltd., 833 F.2d 183, 187 (9th Cir.

 2   1987) (citing Beeck v. Aqua-slide ‘N’ Dive Corp., 562 F.2d 537, 540 (8th Cir. 1977)).

 3          Here, Mr. Stout “does not seek to add new causes of action.” (Resp. at 3.)

 4   Instead, he seeks to add “information” to his complaint that was “provided to defendants

 5   in initial disclosures.” 4 (Id.) Mr. Stout’s amended complaint alleges that Mr. Backus

 6   told Mr. Stout “you need to come outside” without saying why. (Prop. Am. Compl.

 7   ¶ 26.) Subsequently, after talking with Mr. Backus for 10 to 15 minutes, Mr. Backus

 8   “stepped towards Plaintiff and reached for Plaintiff’s right wrist and grabbed it and

 9   Plaintiff pulled away,” told Mr. Backus “[y]ou assaulted an officer,” grabbed Mr. Stout,

10   and threw him on the floor. (Id. ¶¶ 34-36.) Mr. Backus “landed on top of” Mr. Stout,

11   twisted his arm behind his back, and twisted Mr. Stout’s shoulder, causing him pain. (Id.

12   ¶ 36.) Mr. Backus then began punching Mr. Stout, hitting him “in the back and side.”

13   (Id.) Mr. Stout said “you’re hurting my shoulder.” (Id.) Mr. Lindstrom then came into

14   the restaurant, at which point Mr. Backus asked Mr. Lindstrom for handcuffs. (Id. ¶ 37.)

15   Mr. Stout alleges that “both Backus and Lindstrom told [Mr. Stout] to ‘[s]hut up, you

16   little pussy.’” (Id. ¶ 38.) Mr. Stout alleges that he received medical attention from a fire

17   department paramedic before being transported to jail. (Id. ¶¶ 40-44.) He further alleges

18   that he was never told why he was arrested. (Id. ¶ 43.) He alleges he was charged with

19
            4
20             Mr. Stout failed to include a copy of the proposed amended complaint that indicates “on
     the proposed amended pleading how it differs from the pleading that it amends by bracketing or
     striking through the text to be deleted and underlining or highlighting the text to be added” in
21
     accordance with Local Civil Rule 15. See Local Civil Rules W.D. Wash. LCR 15. The court
     considers Mr. Stout’s proposed amended complaint in this instance. However, the court cautions
22   Mr. Stout and his counsel that the court will strictly enforce the local civil rules going forward.


     ORDER - 12
 1   assault in Tukwila Municipal Court, but the charge was dismissed. (Id. ¶ 51.) Mr. Stout

 2   adds two additional allegations against the City:

 3          47. The arrest of Plaintiff was made in a manner consistent with Tukwila
            Police Department Policy.
 4
            48. The arrest of Plaintiff was made in a manner consistent with the training
 5          that Officers Backus and Lindstrom received through the Tukwila Police
            Department.
 6
     (Compl. ¶¶ 47-48.)
 7
            Defendants argue that Mr. Stout should be denied leave to amend on two primary
 8
     grounds: (1) Plaintiff’s proposed amendment would be futile, and (2) Mr. Stout knew the
 9
     facts surrounding his proposed amendments when he filed his original complaint. (See
10
     Reply at 3-4 (citing Acri v. Int’l Ass’n of Machinists & Aerospace Workers, 781 F.2d
11
     1393, 1398-99 (9th Cir. 1986) (“We have also noted that late amendments to assert new
12
     theories are not reviewed favorably when the facts and the theory have been known to the
13
     party seeking amendment since the inception of the cause of action.”) (affirming district
14
     court’s denial of leave to amend where plaintiff’s attorney admitted that plaintiffs’ delay
15
     in bringing a new cause of action “was a tactical choice because he felt that the causes of
16
     action already stated were sufficient” and allowing amendment would prejudice the
17
     opposing party because of the necessity for further discovery)).) The City does not argue
18
     that it would be prejudiced by amendment. (See generally Reply.)
19
            First, the court finds that Mr. Stout has not acted in bad faith in seeking
20
     amendment. Although Mr. Stout was aware of the allegations he seeks to add to his
21
     complaint when he originally filed suit, unlike the plaintiff in Acri, there is no evidence
22


     ORDER - 13
 1   that Mr. Stout deliberately left the allegations out as a “tactic,” Mr. Stout does not seek to

 2   add any new claims, and the City does not contend that Mr. Stout’s amended complaint

 3   would require additional discovery. See Acri, 781 F.2d at 1398-99.

 4          Second, the court finds no undue delay; Mr. Stout sought leave to amend prior to

 5   the deadline to seek leave. (See Resp. (filed on September 23, 2019); Sched. Order (Dkt.

 6   # 10) at 1 (setting amended pleadings deadline for October 23, 2019).) Third, Defendants

 7   do not argue that they would be prejudiced by amendment, and the court does not find

 8   prejudice. (See generally Reply.)

 9          Fourth, the court concludes that amendment is not futile as to Mr. Stout’s false

10   arrest and 42 U.S.C. § 1983 claims against Mr. Backus and Mr. Lindstrom. Mr. Stout’s

11   proposed amended complaint alleges that Mr. Backus violently attacked and arrested him

12   without probable cause and without telling Mr. Stout why he was being arrested. (See

13   Prop. Am. Compl. ¶¶ 26-51.) Accordingly, the court GRANTS Mr. Stout leave to amend

14   his complaint in the form of his proposed amended complaint. 5 (See Dkt. # 13-1.)

15   H.     Claims Dismissed with Prejudice

16          Although the court grants Mr. Stout leave to amend his complaint, and finds that

17   he states cognizable false arrest and 42 U.S.C. § 1983 claims against Mr. Backus and Mr.

18   Lindstrom, even Mr. Stout’s proposed amended complaint fails to cure the deficiencies

19   //

20          5
              Mr. Stout’s proposed amended complaint contains claims that the court dismisses with
     prejudice in this order. See infra § IV.H. For the sake of convenience, and because the parties
21
     are nearing the dispositive motions deadline, the court allows Mr. Stout to file his amended
     complaint on the docket but emphasizes that the claims dismissed with prejudice in this order
22   remain dismissed with prejudice.


     ORDER - 14
 1   with respect to his IIED claim, his claims against the City, and his claims against the

 2   Police Department. Accordingly, the court DISMISSES with prejudice the latter claims.

 3          1. IIED

 4          Mr. Stout’s proposed amended complaint alleges facts under which Mr. Backus

 5   may have engaged in “outrageous and extreme conduct,” and “intentional or reckless

 6   disregard of the probability of causing emotional distress.” See Steinbock, 269 P.3d at

 7   282. However, Mr. Stout’s proposed amended complaint does not allege any facts

 8   showing that Mr. Stout suffered “severe emotional distress” in addition to physical injury

 9   as a result of Mr. Backus’s conduct. See id. Therefore, Mr. Stout’s allegations against

10   Mr. Lindstrom do not state a claim for IIED.

11          2. Claims Against the City and Police Department

12          Mr. Stout’s proposed amended complaint does not cure the deficiencies with

13   respect to his claims against the City and the Police Department. Mr. Stout seeks to add

14   the following allegations:

15          47. The arrest of Plaintiff was made in a manner consistent with Tukwila
            Police Department Policy.
16
            48. The arrest of Plaintiff was made in a manner consistent with the training
17          that Officers Backus and Lindstrom received through the Tukwila Police
            Department.
18
     (Prop. Am. Compl. ¶¶ 47-48.) The court need not accept as true a legal conclusion
19
     presented as a factual allegation. Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at
20
     550). That is what Mr. Stout’s new allegations against the City and the Police
21
     Department amount to. Additionally, the proposed new allegations do not meet Rule 8’s
22


     ORDER - 15
 1   pleading requirements with respect to a Monell claim. See Vinatieri, 787 F. Supp. 2d at

 2   1034-35; Monell, 436 U.S. at 690-91. They do not tending to show that the training Mr.

 3   Backus and Mr. Lindstrom received amounted to “deliberate indifference,” allege no

 4   details about what the training consisted of, and fail to allege the existence of any specific

 5   “customs or policies” that were the “moving force” behind the alleged violations. (See

 6   generally id.) Accordingly, the court DISIMISSES with prejudice Mr. Stout’s claims

 7   against the City and the Police Department.

 8                                     IV. CONCLUSION

 9          The court GRANTS Defendants’ motion for judgment on the pleadings (Dkt.

10   # 12) and GRANTS Mr. Stout’s motion for leave to amend his complaint (Dkt. # 13) in

11   the form Mr. Stout submitted it on the docket (Dkt. # 13-1). The court DISMISSES with

12   prejudice (1) Mr. Stout’s first cause of action for intentional infliction of emotional

13   distress, and (2) all of Mr. Stout’s claims against Defendants City of Tukwila and

14   Tukwila Police Department. The court ORDERS Mr. Stout to file his amended

15   complaint no later than fourteen (14) days from the date of this order.

16          Dated this 27th day of November, 2019.

17

18                                                     A
                                                       JAMES L. ROBART
19
                                                       United States District Judge
20

21

22


     ORDER - 16
